DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-4, the examiner found no reference in the prior art that disclosed or rendered obvious a positioning device comprising:
a fixing jig configured to cover and conform to a shape of the body part …
a processing unit operable in a recording mode and a comparison mode, the recording mode to receive a sensing signal of an at least one photosensor and generate reference positioning information according to the sensing signal, and the comparison 10mode to receive the sensing signal of the at least one photosensor and generate comparison positioning information according to the sensing signal; wherein: the processing unit is configured to compare a reference positioning information to the comparison positioning information and output a positioning result according to a result of comparison and including all limitations recited in independent claim 1.
As per claim 5 and dependent claims 6-7, the examiner found no reference in the prior art that disclosed or rendered obvious a positioning system comprising: 
at least one photosensor disposed on an outer surface of a body part and configured to generate a sensing signal upon sensing a positioning beam; and 
a processing unit operable in a recording mode and a comparison mode, the 15recording mode to receive the sensing signal of the at least one photosensor and generate reference positioning information according to the sensing signal, and the comparison mode to receive the sensing signal of the at least one photosensor and generate comparison positioning information according to the sensing signal, the Page 19 of 23processor configured to compare the reference positioning information to the comparison positioning information and output a positioning result according to a result of comparison; and a radiotherapy system comprising a treatment platform; wherein:  5the radiotherapy system is configured to move or not move the treatment platform according to the positioning result and including all limitations recited in independent claim 5.
As per claim 8 and dependent claims 9-11, the examiner found no reference in the prior art that disclosed or rendered obvious a positioning method comprising the step(s) of: 
emitting, by a tomography system, reference positioning beams to a plurality of photosensors; generating, by the plurality of photosensors, sensing signals upon sensing the reference positioning beams;  15generating, by a processing unit upon receiving the sensing signals from the photosensors, reference positioning information corresponding to the photosensors that generated the sensing signals; fixing a body part to a treatment platform of a radiation treatment system;  Page 21 of 23emitting, by the radiation treatment system, comparison positioning beams to the plurality of photosensors; generating, by the plurality of photosensors, sensing signals upon sensing the comparison positioning .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication  20090129556

    PNG
    media_image1.png
    687
    571
    media_image1.png
    Greyscale



Abstract
The system provides new ways to ensure that a patient is positioned correctly, e.g. identically with an original planning scan if the patient is to undergo radiotherapy. The system also detects if there is patient movement during a scan. It is an aspect of the present method to immobilize the patient based on a specific site of interest by using positioning sensors that record patient physical orientation based on measurements of patient weight distribution and pressure distribution among other features
[0001] The field of the invention relates to targeted delivery of radiation or nuclear medicines for diagnostic or therapeutic purposes, and more particularly targeted delivery by accurately measuring patient position for real time therapeutic and diagnostic radiology.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884